EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Basso on 8/19/22.
The application has been amended as follows: 
Claim 1.  An air-metal secondary battery comprising a cathode composed of a porous carbon material, wherein the porous carbon material has a specific surface area greater than 1500 m2/g -4 (Vgm-2), c = -2x10-4 (Vgm-2), b = 4.0 (V), and d = 5.0 (V), wherein the porous carbon material has three-dimensional regularity, and the porous carbon material has pores arranged in a pattern forming a crystal structure macroscopically and has a pore distribution with a maximum in the range of 2 nm to 18 nm, and wherein the porous carbon material is derived from a plant and has a pore volume ranging from 0.5 cm3/g to 3.96 cm3/g as determined by a BHJ method.
	Claim 2.  Cancelled


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render the claim as a whole obvious.  The closest prior arts are Barde (WO2011148518), Watanabe (JP 4945884), and US 20130316253 as cited on the record.  Barde is relied on to disclose an air-metal secondary battery having a conductive carbon with surface area of more preferably of 500 to 1500 m2/g.  However, Barden does not disclose the structure of the porous carbon material, the porous diameter range of 2-18 nm, or the porous carbon material having the claimed pore volume range.  Watanabe and US’253 are relied on do disclose that the structure of the carbon material and that the porous diameter range is about 30 nm.  Thus, the prior arts either alone or in combination does not anticipate or render obvious the claims as a whole having all the limitations of Claim 1 as discussed above.  For the reasons above, Claims 1, 6, 8, 9-12, 14-15, 17-18, and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723